DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “merchant serve” in line 17. For examination purposes, the language is being interpreted as “merchant server”. Appropriate correction is required.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered.

Status of claims
9.	This office action is in response to the amendment received on 05/31/2022.
10.	Claims 1 and 10 were amended.
11.	Claims 2, 3, 5-9, 11, 12 and 14-18 were canceled.
12.	Claims 1, 4, 10 and 13 are pending.
13.	Claims 1, 4, 10 and 13 were examined.
Broadest reasonable interpretation of the Claims
The claims were amended to recite three alternative embodiments, illustrated below:
Embodiment A
Embodiment B
Embodiment C
1. A method for operating a mobile device to interact with a merchant server to facilitate a payment transaction, comprising:
receiving, by a mobile device processor of a mobile device via an input/output device from a user, a payment transaction request associated with purchasing one of a good or a service from a merchant;
transmitting, by the mobile device processor via receive/transmit circuitry in response to the payment transaction request, a payment transaction initiation message to a merchant server of the merchant;
receiving, by the mobile device processor via the receive/transmit circuitry from the merchant server, a request message including data format information identifying a type of data format supported by the merchant server comprising one of
(a) a first data format that supports an Authorization Request Cryptogram (ARQC) pursuant to EMV standards or
(b) a second data format that supports user consent information and comprises cardholder verification results or
(c) a third data format that supports an ARQC generated by using a partial set of inputs;
generating, by the mobile device processor in response to the request message by using a mobile payment cardlet running in a secure element of the mobile device, remote payment data in the data format supported by the merchant server comprising one of
the first data format, 
the second data format, or 
the third data format;
and transmitting, by the mobile device processor via the receive/transmit circuitry, the remote payment data to the merchant server.

4. (previously presented) The method of claim 1, wherein the third data format comprises at least a first data field set to a default value.


In summary, the claims were amended to recite three embodiments in which the server establishes a single data format (i.e. a first, second third) and the mobile device generates a response based on this data format identified by the server. The claims also describe what each of the formats “supports”. Examiner notes that what the format “supports” is language directed to non-functional descriptive material. In other words, a data format can “support” a variety of data elements, however the “remote payment data” is not required to comprise each of the data elements recited as being supported, but rather merely need, according to the claims, to be in one of the formats supported by the merchant server. In other words, the mere description of what a format “supports” does not necessarily require a response comprising every one of the described data elements, but rather require a response to be “in the data format supported by the merchant server. Since the claims do not require further processing of the “remote payment data”, Examiner argues that even a blank response (i.e. a response containing none of the data elements described) would anticipate the claims, if the message is structured in the required “format” and able to be “transmitted”. Claim 4 incurs the same issue, as it merely recites what one of the formats (i.e. third format) “comprises”. The transitional term “comprising” is synonymous with “including,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Emphasis added. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP 2111.03. Since the generating and transmitting steps are based upon the data format as a whole, and the resulting data can be also based upon elements extraneous to what each of the formats “support” or “comprise”, the description of each of the alternative data formats is considered non-functional descriptive material (See In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01). For purposes of Examination, Examiner addresses this language in the spirit of compact prosecution, however patentable weight should not be given to these non-functional descriptive material recitations.
Examiner notes that there appears to be a severe disagreement regarding the broadest reasonable interpretation of the claims. In the response dated 05/31/2022, for instance, Applicant asserts “Applicant respectfully maintains that independent claims 1 and 10 recite an improvement to the functionality of a user's mobile device which permits transactions to be securely performed between the mobile device and different merchant servers that support request messages of different formats…” (see page 12, emphasis added by Examiner). Examiner disagrees with this claim construction. The alternative language “or” recited in the claims do not allow for an embodiment in which “different” merchant servers are required. Examiner is in the position that the broadest reasonable interpretation of the claims merely require a mobile device interacting with a single merchant server that transmits a request message including a (single) data format. If it is Applicant’s intent to claim a device required to interact with multiple merchant servers, Examiner recommends amending the claim language to incorporate this restriction, for instance not allowing the Broadest Reasonable interpretation of the claim to comprise three distinct embodiments (see A, B and C above).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pirzadeh et al. (US 2011/0078081 A1), in view of Jones et al. (US 2015/0186864 A1) and in view of Hayhow et al. (US 2015/0073995 A1).

With respect to claims 1 and 10, Pirzadeh et al. teach a mobile device operable for interacting with a merchant server to facilitate a payment transaction, comprising: an input/output device; receive/transmit circuitry; a memory; a secure element; and a mobile device processor operably connected to the input/output device (see Fig. 2, mobile device 202, secure element 210, processing element, data storage element, paragraphs [0028] and [0029]); and a method for operating a mobile device to interact with a merchant server to facilitate a payment transaction (Mobile payment application architecture) comprising: 
receiving, by a mobile device processor of a mobile device via an input/output device from a user, a payment transaction request associated with purchasing one of a good or a service from a merchant; (see Fig. 3, mobile payment application 304, UI 320, "User Interface application 320 enables a consumer to conduct a mobile payment transaction using mobile device 302 and may enable a payment processing network or issuer to perform certain data processing or data transfer operations that are part of managing the consumer's payment account using mobile device 302 and may enable a payment processing network or issuer to perform certain data processing or data transfer operations that are part of managing the consumer's payment account. In conducting a mobile payment transaction, user interface application 320 may provide a user interface to enable a consumer to conduct a payment application", paragraph [0054]; "user interface may be activated or otherwise made available to the consumer by means of a user interface or other method of permitting the consumer to perform an operation that launches or activates the mobile payment application or payment application user interface.", paragraph [0080]);
transmitting, by the mobile device processor via receive/transmit circuitry in response to the payment transaction request, a payment transaction initiation message to a merchant server of the merchant; (see paragraph [0032]: "Contactless element 206 is capable of transferring and receiving data using a data transfer element which implements a near field communications capability 212, typically in accordance with a standardized protocol or data transfer mechanism (identified as ISO 14443/NFC in the figure). Near field communications capability 212 is a short-range communications capability; examples include the ISO 14443 standard, RFID, Bluetooth™, infra-red, or other data transfer capability that can be used to exchange data between the mobile device 202 and a device reader or point of sale terminal 230, which is typically located at a Merchant's place of business. Thus, mobile device 202 may be capable of communicating and transferring data and/or control instructions via both cellular network 222 and near field communications capability 212); 
receiving, by the mobile device processor via the receive/transmit circuitry from the merchant server, a request message including data format information identifying a type of data format supported by the merchant server (see paragraph [0021]: "the inventive architecture provides a set of Application Protocol Data Unit interfaces (APDU, which are data packets exchanged between an applet and a host application that is executing the applet) for interaction with the payment application to enable that application to access and utilize the functionality of the architecture's modules as part of conducting a mobile payment transaction." paragraph [0022] In some embodiments, the inventive architecture" ; Paragraph [0058]: "Embodiments of the invention may provide one or more of the following ways to conduct a mobile contactless payment transaction using a contactless interface"; paragraph [0059]: "The manner in which a payment device reader and the consumer mobile device interact may depend on the capabilities of the reader"; paragraph [0060]: "After a mobile device capable of a contactless payment transaction is detected or otherwise discovered in the field, in some implementations the reader attempts to read the PPSE, which is a prioritized directory of supported payment applications accessible over the contactless interface. The device reader can indicate to the payment device what contactless payment transaction support modes are available (where either or both of MSD and qVSDC are typically supported)"); 
the data format supported by the merchant server comprising one of (a) a first data format that supports an Authorization Request Cryptogram (ARQC) pursuant to EMV standards (see [0022] "In some embodiments, the inventive architecture can be hosted by a secure element (SE) implementation based on Java Card and GlobalPlatform specifications. In one embodiment, the architecture complies with the EMV contactless communications protocol specification 2.0 and is implemented as a Java Card applet (or applets) that runs on the SE. Note that EMV is a standard for the interoperation of IC cards ("Chip cards") and IC capable POS terminals and ATMs, and is used for authenticating credit and debit card payments, where EMV is an acronym for Europay, MasterCard, and Visa, the originators of the standard."). 
the data format supported by the merchant server comprising one of (b) a second data format that supports user consent information (see paragraph [0059]: "If the reader supports the qVSDC functions and protocols, then a Preliminary Transaction Processing operation may consist of authenticating the consumer with the Mobile Device through an available consumer verification method, such as by requiring entry of a passcode if the preference setting requires consumer authentication prior to conducting a payment transaction or if the transaction amount is over a limit defined by the card issuer");
generating, by the mobile device processor in response to the request message by using a mobile payment cardlet running in a secure element of the mobile device, remote payment data in the data format supported by the merchant server comprising one of the first data format, the second data format or the third data format (see paragraph [0060]: "Processing of a mobile payment transaction can then be determined by an appropriate data path within the inventive architecture (which may determine the behavior of the payment application (element 320 of FIG. 3) installed on and being executed by the mobile device). As noted, embodiments of the invention can support the MSD and qVSDC processing paths (among others) where the MSD path is for regions or device readers in which a magnetic stripe data is utilized to provide the device data and the qVSDC path is for regions or device readers in which an embedded chip is utilized to provide the device data"); and
transmitting, by the mobile device processor via the receive/transmit circuitry, the remote payment data to the merchant server (see "Data read from the payment device is provided to the merchant's transaction processing system and then to the acquirer, which is typically a bank or other institution that manages the merchant's account. The data provided to the acquirer may then be provided to a payment processing network that is in communication with data processors that process the transaction data to determine if the transaction should be authorized by the network, and assist in the clearance and account settlement functions for the transaction. The authorization decision and clearance and settlement portions of the transaction may also involve communication and/or data transfer between the payment processing network and the bank or institution that issued the payment device to the consumer (the issuer).", paragraph [0004]; authorization message/settlement services, paragraph [0079]). 
Although Pirzadeh et al. disclose embodiments of the invention can support the MSD and qVSDC processing paths (among others) (see paragraph [0060]), Pirzadeh et al. do not explicitly disclose a method and mobile device comprising: (b) the second data format... comprises cardholder verification results. the data format supported by the merchant server comprising one of… (c) a third data format that supports an ARQC generated by using a partial set of inputs. 
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Pirzadeh et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Jones et al. disclose a method and mobile device (Processing a transaction using multiple application identifiers) comprising: 
(b) the second data format... comprises cardholder verification results (see paragraphs [0082]-[0086]: "After receiving the terminal transaction data request 308, access device 150 may send, to the mobile application 113 of mobile device 110, the terminal transaction data 310 requested by the mobile application 113. In some embodiments, the terminal transaction data 310 may be sent in the form of a get processing options (GPO) command, and may include the requested terminal transaction data 310 in a processing options data object list (PDOL). In some embodiments, the terminal transaction data 310 (e.g., terminal transaction qualifiers (TTQ)) may include a transaction type indicator indicating which transaction data types the access device 150 supports. In some embodiments, the terminal transaction data 310 (e.g., terminal transaction qualifiers (TTQ)) may also include a consumer verification method (CVM) requirement indicator to indicate whether a CVM is required by access device 150 for the transaction, and also one or more CVM type indicators indicating the types of CVM supported by access device 150. Examples of CVMs that may be supported by access device 150 can include online PIN, signature, and/or consumer device CVM (CDCVM) such as a passcode used on mobile device 110 to unlock the screen or mobile application 113."; ). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the consumer verification method (CVM) requirement indicator into the terminal transaction data transmitted to the mobile device (data format) as disclosed by Jones et al. in the method and mobile device of Pirzadeh et al., the motivation being to ensure the consumer is authorized to initiate a transaction using the corresponding account (see Jones et al., paragraph [0047]).

The combination of Pirzadeh et al. and Jones et al. does not explicitly disclose a method and mobile device comprising: the data format supported by the merchant server comprising one of… (c) a third data format that supports an ARQC generated by using a partial set of inputs. 
However, Hayhow et al. disclose a method and mobile device (System and method for authorizing a financial transaction) comprising: 
the data format supported by the merchant server comprising one of… (c) a third data format that supports an ARQC generated by using a partial set of inputs (see Fig. 3, step 334, ARQC generated by applying an adjusted/preliminary authorization amount (partial set of inputs), paragraph [0061]: Upon receipt of the online cryptogram request (or if the transaction processor 220 requested an offline certificate TC at step S330, but the payment card 210 determined, at step S332, that the transaction should not be approved offline), the payment card 210 generates an online Application Request Cryptogram (ARQC) from a cryptographic key of the payment card 210 and from a message authentication code that is generated from the Terminal Verification Results, the adjusted/preliminary authorization amount and unpredictable number received from the payment terminal 200, the transaction date, the account number and the payment card internal transaction counter. The payment card 210 may generate the online cryptogram ARQC by (i) generating a cryptographic session key from the payment card cryptographic master key and the transaction counter, and (ii) applying the Terminal Verification Results, adjusted/preliminary authorization amount, unpredictable number, transaction date, account number and transaction counter (collectively the Issuer Authorization Data) and the session key as inputs to a cryptographic algorithm"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alternative ARQC generating technique, as required by the payment terminal as disclosed by Hayhow et al. in the method and mobile device of Pirzadeh et al. and Jones et al., the motivation being to allow processing of an EMV transaction when the actual authorization amount is unknown at first, in response to a predetermined authorization amount provided by the payment terminal (see Hayhow et al., paragraph [0044]).

With respect to claims 4 and 13, the combination of Pirzadeh et al., Jones et al. and Hayhow et al. teaches all the subject matter of the method and mobile device as described above with respect to claims 1 and 10. Furthermore, Hayhow et al. disclose a method and mobile device wherein the third data format comprises at least a first data field set to a default value (see format comprises the predetermined authorization amount which is hexadecimal zero, paragraph [0044]). 
In addition, Examiner notes that claims 4 and 13 recite “wherein the third data format comprises at least a first data field set to a default value”, which merely describe data comprised by a “format”. The transitional term “comprising” is synonymous with “including,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Emphasis added. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP 2111.03. Since the generating and transmitting steps are based upon the data format as a whole, and the resulting data can be also based upon elements extraneous to what each of the formats “support” or “comprise”, the description of what a format “comprises” is considered non-functional descriptive material (See In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01).


Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 7-14, filed on 05/31/2022), with respect to the rejection of claims 1, 4, 10 and 13 under 35 USC § 101 as being directed to an abstract idea have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. Specifically, Examiner is persuaded by Applicant's argument that the claim amendments overcome step 2A, prong two, in view of the language "generate by using a mobile payment cardlet running in a secure element of the mobile device, remote payment data in the data format supported by the merchant server", which integrates the identified judicial exception into a practical application.. The rejection under 35 USC § 101 has been withdrawn in view of the claim amendments.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 5-7, filed on 05/31/2022), with respect to the rejection of claims 1, 4, 10 and 13 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 14-22, filed on 05/31/2022), with respect to the rejection of claims 1, 4, 10 and 13 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Non-Patent Literature
P. Urien (NPL 2015, listed in PTO-892 as reference "U") discloses "Towards token-requestor for epayment based on cloud of secure elements and HCE mobiles", including a Token-Requestor in a Cloud of Secure Elements Platform.
Rodrigues et al. (NPL 2014, listed in PTO-892 as reference "V") disclose "MobiPag: integrated mobile payment, ticketing and couponing solution based on NFC", including an NFC protocol for communication between the user device and the payment terminal (which can be installed on another mobile device) and an associated secure element, observing and guaranteeing the security of all operations.
Pasquet et al. (NPL 2008, listed in PTO-892 as reference "W") disclose "Secure payment with NFC mobile phone in the SmartTouch project", including an application that can execute under two different modes depending on the terminal capability.
P. Urien (NPL 2015, listed in PTO-892 as reference "X") discloses "New direction for open NFC trusted mobile applications: The MOBISIM project", including an EMV payment application split between the mobile application storing and processing static data, and a remote server hosting cryptographic resources whose access is secured via the TLS channel managed by the SIM.


Patent Literature


Kannappan (US 2013/0024383 A1) discloses mobile device with secure element, including a secure element comprising a mobile security application associated with a processor, a key associated with a mobile security application, a first mobile payment application associated with the mobile security application, and a second mobile payment application associated with the mobile security application.
Sharma et al. (US 2015/0327071 A1) disclose enhanced data interface for contactless communications, including a request for available applets in the form of a “select proximity payment system environment (PPSE)” command. In such embodiments, the request for available applets includes a payment environment identifier (e.g., a PPSE name such as “2PAY.SYS.DDF01”) to identify the payment environment supported by the access device 120.
Bhatt et al. (US 2016/0364703 A1) disclose systems and methods for verifying users, in connection with transactions using payment devices, including an ARQC, based on data included in the payment device 300, and specifically based on the fingerprint verification field being set or not. In addition, the amount of the transaction is based on a purchase transaction or a status check transaction, with the transaction amount being zero for the latter.
Ghosh et al. (US 2005/0156026 A1) disclose emv transactions in mobile terminals, including a mobile-EMV transaction.
Foran-Owens et al. (US 2011/0047036 A1) disclose all-in-one proximity payment device with local authentication, including a proximity payment device ("all-in-one" proximity payment device) includes an internal dual-mode (contact and contactless) chip card. The all-in-one device further includes an ISO 14443 antenna connected to the chip card for contactless operation. Further, the dual-mode chip card includes proximity payment applications (such as MasterCard's PayPass application) for contactless operation.
Dooley et al. (US 2014/0279502 A1) disclose system and method of processing payment transactions, including a merchant server determining that only one mutually supported payment application exists. In other words, only one payment application exists that is supported by the payment device and the acceptance device. In this case, merchant server may select/determine the matching AID (i.e., associated payment application) from the candidate list.
Marcovecchio et al. (US 2013/0160134 A1) disclose method and device for managing a secure element, including a mobile device utilizing a NFC module and a secure element to facilitate secure applications or services, such as mobile payment.
Watson (US 2014/0058937 A1) discloses systems, methods, and computer program products for securing and managing applications on secure elements, including payment commands transmitted between the contactless reader and a payment application in order to perform a contactless transaction. Payment commands may be APDU commands transmitted according to EMV (i.e., Europay, MasterCard.RTM., Visa.RTM.), ISO 7816, or ISO 144443 standards, in order to complete a payment transaction. These commands include, for example, Get Processing Options, External Authenticate, Read Record, Compute Cryptogram, and the like.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685